Citation Nr: 1701774	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for residuals of stroke.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1963 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In June 2016, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection can be presumed for certain disabilities, including prostate cancer, coronary artery disease, and Parkinson's disease, if a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). 
The Veteran alleges that he was exposed to herbicides while stationed at Fort Benning and Fort Gordon. 

Remand is necessary in order that the Veteran's unit records for his periods of service at Fort Benning and Fort Gordon be obtained and then for development required under the Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, Part IV.ii.2.C.o for veterans alleging herbicide exposure in areas other than Korea and Vietnam. 

VA has developed specific procedures to determine whether a veteran was exposed to herbicides serving in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service for a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested at the location as alleged.  If the exposure is not verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

VA has a statutory duty to assist the Veteran in obtaining relevant records.  See 38 U.S.C.A. § 5103A (c).  As to records held by a Federal department or agency, VA's efforts to obtain the records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

Additionally, the Veteran testified that he was diagnosed with Parkinson's disease approximately "two years ago" at VAMC Danville.  The most recent treatment records from that facility are dated in April 2013.  Complete records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed disabilities.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain all VA medical treatment records dated after April 2013 from the VAMC in Danville, Illinois.

2.  Obtain the Veteran's unit records for his periods of service at Fort Benning and Fort Gordon.  Efforts to obtain the unit records must continue until the records are obtained or it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the records are not obtained, obtain negative replies and associate the replies with the claims file.  Then, complete the development required under the Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, Part IV.ii.2.C.o for veterans alleging herbicide exposure in areas other than Korea and Vietnam.  All steps mandated in the M21-1MR must be completed and documented in the claims file, to include but not limited to asking the Veteran for additional identifying information, if necessary, and confirming herbicide use or exposure with the Compensation Service, and/or JSRRC.  Formal findings regarding herbicide exposure must be made. 

3.  After completion of the above, if (and only if) there is an indication of an association between the Veteran's service and his claimed disabilities, ensure that he is scheduled for a VA examination(s) to determine the nature and etiology of the claimed disabilities.  The claims file and a copy of this Remand must be provided to the examiner(s) and he or she must indicate review of these items in the examination report(s).

The examiner(s) is/are asked to indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer, stroke, coronary artery disease, hypertension, and Parkinson's disease had onset during or as a result of service.  All necessary testing should be conducted and all opinions must be supported by rationale.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and allow an appropriate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




